Examiner’s Amendment
An informal examiner’s amendment to the record appears below to correct obvious informalities in the claims. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
In the claims:
Claim 12, line 1, “where” has been rewritten to --wherein-- to provide a more proper description.
Claim 18, line 1, the claim status “(Original)” has been rewritten to --(Currently Amended)-- to provide a more proper status since claim 18 was amended. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claim 1 is allowable over the prior art since it has been amended to include the indicated allowable subject matter of previously presented claim 3. 

Claim 15 is allowable over the prior art for the reasons stated in the office action mailed on 7/22/2021.

Claim 18 is allowable over the prior art since the prior art Pond (Reference of record) as discussed in the office action mailed on 7/22/2021 does not teach the amended language of “wherein the first terminal of the third inductor is coupled to the first terminal of the second inductor, and wherein the second terminal of the third inductor is coupled to the first terminal of the fourth inductor”. 

Claim 21 is allowable over the prior art since it has been amended to include the indicated allowable subject matter of claim 4.

Claim 22 is allowable over the prior art since it has been amended to include the indicated allowable subject matter of claim 5.

Claim 23 is allowable over the prior art since it has been amended to include the limitations of claim 7 and the indicated allowable subject matter of claim 10. 

Claim 24 is allowable over the prior art since it has been amended to include the indicated allowable subject matter of claim 10.

Claim 25 is allowable over the prior art since it has been amended to include the indicated allowable subject matter of claim 11.

Claim 26 is allowable over the prior art since it has been amended to include the indicated allowable subject matter of claim 20.

Thus the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from either claims 1, 15 or 18, claims 4-14, 16, 17, 19 and 20 have also been determined to be novel and non-obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843